                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION

  UNITED STATES OF AMERICA                    )
                                              )
        v.                                    )       Case No.: 4:18-CR-00011-MFU-RSB
                                              )
  SHABBA LARUN CHANDLER,                      )
                                              )
        Defendant                             )

              MEMORANDUM IN OPPOSITION TO THE GOVERNMENT’S
                   EMERGENCY MOTION TO LIMIT DISCLOSURE
             OF IDENTIFYING INFORMATION OUTSIDE DEFENSE TEAMS

        COMES NOW, the Defendant, Shabba L. Chanlder (the “Defendant”), and hereby

 submits as follows for his Memorandum in Opposition to the Government’s Emergency Motion

 to Limit Disclosure of Identifying Information Outside Defense Teams.

                                  FACTUAL BACKGROUND

        The Defendant, a 24 year-old resident of Danville, Virginia who was indicted with a

 wide-ranging number of offenses, including the murder of Christopher L. Motley in furtherance

 of a racketeering conspiracy. The Government, through the indictment, also provided the

 Defendant with notice of special sentencing factors. Boiled down, the Government’s allegations

 are that the Defendant was a member of a violent street gang known as the “Rollin 60s” which is

 alleged to have committed various crimes in Danville, Virginia. Recently, a superseding

 indictment was filed which names 11 co-defendants. A companion indictment has also been

 filed against other alleged gang members known as the “Millas.” If convicted, the Defendant

 will undoubtedly face multiple decades (or life) in prison. To assist the defendants in preparing

 for trial each has been appointed counsel.

        Since the time of indictment, the Government has produced enormous amounts of



                                                  1

Case 4:18-cr-00011-MFU-RSB Document 272 Filed 12/07/18 Page 1 of 5 Pageid#: 845
 discovery which includes witness statements, video recordings, Facebook records, field notes,

 and other materials. The total amount of discovery exceeds 500 gigabytes. The Government

 now seeks to impose limits on how defense counsel may disclose this discovery to the

 Defendant.

        On December 3, 2018, the Government filed an Emergency Motion to limit “the

 disclosure of witnesses’ names and identify information outside of the defense team” and

 prohibit “copies of discovery from being left at detention centers.” (Gov’t Mot. p 3.). In support

 of its Motion, the Government referenced collateral state proceedings involving an unnamed

 defendant in this case and states that a named victim in this indictment was lured to a location

 and murdered. Overall, the crux of the Government’s Motion is that victim and witness safety

 will be impugned if the requested discovery protocols are not implemented.

                               ARGUMENTS & AUTHORITIES

        I.      LEGAL STANDARD

        Pursuant to Federal Rule of Criminal Procedure 16(d)(1) the Government must set forth

 good cause before the Court may enter a protective order or otherwise “deny, restrict, or defer

 discovery or inspection, or grant other appropriate relief.” The Third Circuit is one of the few

 courts which has addressed this issue. In United States v. Wecht, 484 F.3d 194 (3d Cir. 2007),

 the Third Circuit drew reasoning from prior cases analyzing Federal Rule of Civil Procedure

 26(c) for its analysis of Federal Rule of Criminal Procedure 16(d)(1). The rule in Wecht,

 regarding good cause, was stated succinctly as this:

        Good cause is established on a showing that disclosure will work a clearly defined
        and serious injury to the party seeking disclosure. The injury must be shown with
        specificity. Broad allegations of harm, unsubstantiated by specific examples or
        articulated reasoning, do not support a good cause showing.

        Wecht, 484 F.3d at 211, quoting Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d


                                                  2

Case 4:18-cr-00011-MFU-RSB Document 272 Filed 12/07/18 Page 2 of 5 Pageid#: 846
        Cir. 1994).

        The Government’s allegations do not rise to the level of good cause and the Emergency

 Motion should be denied.

        II.     THE GOVERNMENT’S ALLEGATIONS ARE SPECULATIVE AND DO
                NOT SATISFY THE GOOD CAUSE STANDARD

        The Government offers the bare allegation that a witness was murdered in gang territory

 to support its Emergency Motion. No additional facts are alleged, but the Government’s

 implication is clear- that the Defendant and his co-defendants are to blame. Without more, such

 an implication is unfounded and should not be used to justify limiting discovery in this matter.

        Similarly, the Government claims that a defendant, not this Defendant, sent a letter from

 jail which could be construed as a request for others to tamper with witnesses. The Government

 puts forth no allegations that this Defendant- Mr. Chandler- has ever tampered with a witness or

 threatened someone’s safety. Regardless, the Government asks for a broad order which impacts

 all of the Defendants, many of whom are not charged with witness tampering and have no

 violent criminal record. The Government’s request is not particularized enough to justify entry

 of the proposed order.

        II.     THE TERMS OF THE PROPOSED ORDER UNDULY INFRINGE UPON
                AND CHILL THE DEFENSE FUNCTION

        The Motion also seeks to make each and every defense attorney the gatekeeper of the

 government’s voluminous production by limiting the disclosure of essentially every person

 referenced in the discovery materials and limiting the Defendant’s own access to the materials at

 the regional jail. How is defense counsel to enforce this order? If entered, the proposed order

 will force each defense attorney to make a calculated decision about what to disclose and not to

 disclose to the client for fear of potentially creating a situation in which a Court order may be



                                                   3

Case 4:18-cr-00011-MFU-RSB Document 272 Filed 12/07/18 Page 3 of 5 Pageid#: 847
 violated.

        More importantly, the natural effect of the proposed order if granted would be to severely

 restrict the Defendant’s own ability to review any materials which may be provided to the

 regional jail for his review. Without access to these materials how will the Defendant assist in

 his own defense? This raises serious due process and other Constitutional concerns.

                                             CONCLUSION

        For the reasons above, and any others apparent to the Court, the Government’s Motion

 Emergency Motion to Limit Disclosure of Identifying Information Outside Defense Teams

 should be denied without prejudice to file a request for a more limited protective order or orders

 after further conferral with the defense.

                                                      Respectfully submitted,

                                                      SHABBA LARUN CHANDLER

                                                      By: /s/      Aaron Balla Houchens___
                                                                Of Counsel

 Jeffrey L. Dorsey, Esq. (VSB #32702)
 JEFFREY L. DORSEY, P. C.
 25 Library Square
 Salem, Virginia 24153
 (540) 389-8800 (telephone)
 (540) 389-7122 (facsimile)
 jeff@dorseylawfirm.com

 Aaron B. Houchens, Esq. (VSB #80489)
 AARON B. HOUCHENS, P.C.
 111 East Main Street
 P.O. Box 1250
 540-389-4498 (telephone)
 540-339-3903 (facsimile)
 aaron@houchenslaw.com

        Counsel for Defendant




                                                  4

Case 4:18-cr-00011-MFU-RSB Document 272 Filed 12/07/18 Page 4 of 5 Pageid#: 848
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 7th of December 2018, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system, and the foregoing was electronically

 transmitted through the CM/ECF system to the following CM/ECF participants:

        Ronald Huber, Esq.
        Heather L. Carlton, Esq.
        Assistant United States Attorneys
        U.S. Attorney's Office for the Western District of Virginia
        U.S. Courthouse and Federal Building
        255 West Main Street
        Charlottesville, Virginia 22902
        ron.huber@usdoj.gov
        heather.carlton@usdoj.gov

                                                             /s/      Aaron Balla Houchens___




                                                 5

Case 4:18-cr-00011-MFU-RSB Document 272 Filed 12/07/18 Page 5 of 5 Pageid#: 849
